DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “maximum length of the sidewall…is substantially consistent…around the entire ball striking portion” as now amended into the claims,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
Claims 1-4, 7-9, 11 and 14-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The previous rejection of a “single internal volume” has not been sustained as set forth below in response to applicant’s remarks.
However, with respect to the new limitation that the “maximum length of the sidewall…is substantially consistent…around the entire ball striking portion”, no disclosure is found.  Only a single time the use of the term “sidewall” occurs at [0023] and such makes no mention of any measured distance.  The term “length” itself is not used in the specification.  To the extent one could look at the drawings such as fig. 3, there is no indication that such are drawn to scale. As such, no sufficient support for this limitation is considered adequate.   is u as now amended in the independent claims does not appear to be disclosed.  While fig. 3 shows both 44 and 70 considered to be two internal volumes, the scope of the claims does not appear to be what is literally disclosed. [0023] only broadly requires “an internal volume/cavity 44”.  Whether or not .  

Claim Rejections - 35 USC § 103
Claims 1-4, 7-9, 11 and 14-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Retzer 4,884,808 in view of Boyd et al. 2010/0323812 and further in view of Helmstetter 2002/0006836 as set forth in the previous office action.
	 
Conclusion
Applicant's arguments filed 10/23/20 have been fully considered but they are not persuasive.
a. Rejection Under 35 U.S.C. §112(a) - Written Description
Applicant points to the “single hollow internal volume” 44 as support for this limitation.  In this context this grounds for rejection is not maintained.  To the extent that such means that the claimed club can have “one and only one” such hollow is considered an issue better treated under the interpretation of the claim language in view of the applied art as further discussed below.  As such, this grounds for rejection has not be sustained. 
b. Rejection Under 35 U.S.C. §103 - Obviousness
With respect to Retzer, applicant acknowledges his teaching of an interchangeable faceplate while noting the structural design differences in his club body as a “solid mass” that were also noted in the grounds for rejection. With respect to the structural design of a club having a hollow internal volume, the teachings of Boyd are relied upon in the grounds for rejection to teach that such club construction having a sidewall extending circumferentially around the entire ball striking portion forming a maximum length; and wherein the maximum length of the sidewall, measured in a front-to-rear direction is substantially consistent extending circumferentially around the entire ball striking portion is known and as required by the claimed invention. Here is sidewall portions are considered to extend entirely around the ball striking portion and have a maximum length.  

    PNG
    media_image1.png
    921
    1044
    media_image1.png
    Greyscale

While applicant’s intent of the amendments in an attempt to evade interpretation under the structure of Boyd are appreciated, the language of the claim is not being interpreted so narrowly as to exclude the tab portions.  Here the tab portions are considered to a maximum length of the sidewall around the entire ball striking portion.  Even if such could be interpreted to mean something to the effect that the length of the sidewall around it entire perimeter at any point is equal, there would still appear to be a question of sufficient support to do so as set forth in the written description rejection above. Here the specification does not discuss why such a consistent dimension is critical or offer any suggestion as to why such a shape or dimension is critical to his invention.  If such a limitation is more than just a design change in shape, the discovery applicant has made with respect to that structure should be disclosed.  Hence, this ground for rejection remains but would appear to stand and fall with the 112 rejection above.  The structure of having an interchangeable face with screws through a sidewall of consistent length at any point around the entire circumference of the face would not likely be reasonable.  While interchangeable face plates are known and cup shaped faceplates, using a the structure of a fastener through a consistently lengthed sidewall  at any point about the face and into the body appears to be a design only suggested by applicant. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711